In a negligence action to recover damages for personal injuries, defendants Freeman appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated May 19, 1967, as (1) granted plaintiff’s motion to the extent that it was for summary judgment as against them on the issue of liability and (2) severed the causes of action as against them and ordered an assessment of damages as to said severed causes. Order reversed insofar as appealed from, without costs, and plaintiff’s motion denied as to appellants, without costs. In our opinion, the appendix and exhibits before us present issues which may not be resolved on a motion for summary judgment (Mandell v. Field, 11 A D 2d 1074; Thum v. Zraiek, 12 A D 2d 772; Samo v. Toklas, 10 A D 2d 931; Walther v. News Syndicate Co., 276 App .Div. 169; cf. Ando v.- Woodberry, 8 N Y 2d 165; Burd v. Bleischer, 208 App. Div. 499; Barnet v. Cannizzaro, 3 A D 2d 745, 747; Appellate Division Rules, Second Dept, part 1, rule XV, subd. [8]). Beldock, P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.